ON MOTION FOR REHEARING
In his motion for rehearing, appellant contends that we overlooked the fact that his second mandatory sentence is to run consecutive to the entire sentence imposed in Case Number 89-14969 and is therefore an improper split or fragmented sentence. Appellant’s argument has no merit. As the state explained in its answer brief:
[T]he mandatory minimum terms did not violate the rule against split and fragmented sentences. The combined effect of the two sentences is as follows: Appellant serves the first three-year mandatory minimum term; appellant then proceeds immediately to serve the second three-year mandatory minimum term; and, appellant then serves the remainder of the two concurrent twelve-year terms. Appellant’s mandatory minimum terms are not split up or fragmented, but are to be served one after the other.
We construe appellant’s sentences as stated above, and therefore deny appellant’s motion for rehearing.
ERVIN and WIGGINTON, JJ., concur.